JUDGMENT
PER CURIAM.
This cause was considered on the record from the United States District Court for the District of Columbia and was briefed and argued by counsel. It is
ORDERED, ADJUDGED and DECREED that the judgment of the District Court is hereby affirmed. Appellant appeals from the judgment awarding compensatory and punitive damages for racial discrimination. While appellant raises several assignments of error, with one possible exception, appellant waived each of them for failure to make timely and effective objections in the District Court. See, e.g., Hobson v. Wilson, 737 F.2d 1, 31 (D.C.Cir.1984). The sole issue not plainly waived is whether the punitive damages awarded in the District Court were excessive. Because appellant has not established that the jury verdict was “beyond all reason” or “so great as to shock the conscience,” Langevine v. District of Columbia, 106 F.3d 1018, 1024 (D.C.Cir.1997), we will affirm the judgment awarding the amount found by the jury.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See F.R.App. P. 41(b); D.C.Cir. Rule 41.